Citation Nr: 0933205	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left upper extremity.

2. Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left lower extremity.


REPRESENTATION

Appellant represented by:	United Spinal Association



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to November 1990 
and from June 1993 to May 1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO increased the 
rating for the Veteran's service-connected left upper 
extremity hemiparesis from 0 to 10 percent, and denied an 
increased rating for left lower extremity hemiparesis, rated 
10 percent.

In February 2000, the RO proposed reducing the rating for the 
Veteran's left lower extremity hemiparesis from 10 to 0 
percent.  However, after the Veteran appealed, no action 
appears to have been taken to implement the proposed 
reduction.

In an August 2004 rating decision, the RO increased the 
evaluation for both hemiparesis of the left upper and lower 
extremities from 10 to 20 percent.  The increase for the left 
upper extremity was effective April 11, 2001, the date 
entitlement arose, and the increase for the left lower 
extremity was effective the August 8, 2001 date of claim.

In July 2006, the Board remanded the claims.  The Board 
denied the claims in September 2007.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2009, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
September 2007 Board decision. By Order dated March 2009, the 
Court granted the Joint Motion.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The parties to the Joint Motion indicated that the Board did 
not provide sufficient analysis of the Veteran's multiple lay 
statements, and did not properly analyze and discuss whether 
the Veteran is entitled to an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) (2008).  However, in June 2009, 
the Veteran's representative indicated that the case was not 
ready for Board adjudication because during the nearly two 
years since the Board's September 2007 decision, the Veteran 
had received additional medical care for the disabilities at 
issue in this appeal.

Given that the Veteran's representative has indicated that 
there are relevant treatment records that have not yet been 
associated with the claims file, and has requested a remand 
in order for such records to be obtained by the RO, the Board 
finds that a remand on this basis is warranted.  As the 
Veteran's representative has not identified the specific 
treatment records to which he referred in his June 2009 
communication, the Veteran should be asked to do so.

The Veteran's most recent VA examination took place in 2004.  
Since that examination, additional treatment records have 
been received, and as just noted, the Veteran's 
representative has reported additional recent treatment.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has changed since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The evidence of recent treatment suggests that there 
may have been a change since the last examination.  

Accordingly, these matters are REMANDED for the following 
action:

1.  Ask the Veteran to identify any 
outstanding private or VA treatment 
records relevant to the claims on appeal, 
and take the necessary steps to obtain 
copies of these treatment records. 

2.  The Veteran should be afforded a VA 
neurologic examination to evaluate the 
severity of hemiparesis in the left upper 
and lower extremities.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to the severity of 
the disabilities and the impact each 
disability would likely have on the 
Veteran's ability to work.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Consideration 
should be given to whether referral for 
consideration of an extraschedular 
evaluation is warranted.  Then, return 
the claims to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

